 In the Matter of H. G. RESLINK AND JOHN WIGGERS, PARTNERS, D/B/ARESLINK AND WIGGERS MOTORS, EMPLOYERandINTERNATIONAL Asso-CIATION OF MACHINISTS, LODGE 842, PETPPIONERCase No. 6-RC-420.-Decided November 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Erwin Lerten,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Mem-bers Houston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is a partnership in Erie, Pennsylvania, engagedin selling new and used trucks.The Employer also repairs trucksat its place of business.During the 12-month period preceding the hearing, the Employerpurchased trucks and other materials valued in excess of $100,000,of which 75 percent was shipped from points outside the State.Dur-ing this same period, the Employer's sales were valued in excess of$100,000, of which approximately 3 percent was sold outside the State.The Employer has a franchise from General Motors Corporation.Contrary to the Employer's contention, we find that the Employeris engaged in commerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of garage mechanics, helpers, appren-tices, and parts clerks, excluding office and clerical employees, guards,3 Liddon White Truck Company, Incorporated,76 NLRB 1181;Lewiston Buick Company,-77 NLRB 375;Harrys Cadillac-Pontiac Company, Incorporated,at al.,81 NLRB 1.87 NLRB No. 24.126 RESLINK AND WIGGERSMOTORS127and supervisors.The Employer would include a bookkeeper and twosalesmen,and would exclude the two apprentices serving under theServicemen'sReadjustmentAct.The parties agree on the inclusionof the regular apprentice.It appears that the bookkeeper and the salesmen have duties and in-terests notin common with those of the mechincs and parts men.Weshall therefore exclude them from the unit.The Employer has three apprentices, two of whom are serving underthe Servicemen's Readjustment Act, popularly known as.G. I. trainees.They receive part of their income from the Employer and part of theirincome from the United States Government.One of these employeesworks on body repair, and the other is an apprentice mechanic. Theywork a full workweek.We shall include the G. I. trainees in theUnit .2The Petitioner would exclude Donald E. Reslink,a parts man,from the unit because of his relationship with one of the partners.He has no financial interest in the partnership, but he is a brother ofHarold G. Reslink, a partner.Although Donald E. Reslink workswith the other employees and his duties are closely related to theirs,we shall, nevertheless, exclude him from the unit because of his closerelationship to one of the partners.3We find that all mechanics, helpers, apprentices, G. I. trainees, andparts men at the Employer's garage in Erie, Pennsylvania, excludingthe bookkeeper,salesmen,Donald E. Reslink, guards, and supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or2 Lewiston Buick Company,77 NLRB 375;West Engineering Company,74 NLRB 36.3 Lewis W. Courtney and Elmer J.Seidel, a partnership,d/b/a Denver Smoked FishCompany,81 NLRB 622. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Association of Machinists, Lodge 842.